PER CURIAM.
The trial court herein entered an order dated August 3,1981, striking the pleadings and motions of three defendants herein— Atlantic Commercial Development Corp., Ruby Mountain Construction and Development Corp., and Meadow Valley Ranchos, Inc. — on grounds they “failed to comply with discovery rules and procedure, and also (the trial court’s) order on motion for substitution of counsel. ...” Based upon our prior opinion in Atlantic Commercial Development Corp. v. Nortek, Inc., 403 So.2d 624 (Fla. 5th DCA 1981), we quash the aforesaid order of the trial court, and remand this cause for further proceedings consistent with this, and our prior, opinion.
ORFINGER, COBB and FRANK D. UP-CHURCH, Jr., JJ., concur.